Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 10, 2021

The Court of Appeals hereby passes the following order:

A21A0874. LATOYA R. ORTIZ v. THE STATE.

      In 2017, Latoya R. Ortiz pleaded guilty to multiple felonies, and the trial court
sentenced her to 40 years with 15 to serve. In 2020, Ortiz filed an “Out-of-time
Motion to Reduce/Modify Sentence” asking the trial court to re-sentence her to a
lesser sentence. The trial court denied the motion, and Ortiz filed this appeal. We,
however, lack jurisdiction.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247) (2010).
Once, as here, this statutory period expires, a trial court may only modify a sentence
if it is void. Id. Although a direct appeal may lie from an order denying or dismissing
a motion to vacate a void sentence, such an appeal is authorized only where the
defendant raises a colorable claim that the sentence is, in fact, void. See Harper v.
State, 286 Ga. 216, 217 n.1 (686 SE2d 786) (2009); Burg v. State, 297 Ga. App. 118,
119 (676 SE2d 465) (2009). A sentence is void only if it imposes punishment that the
law does not allow. Crumbley v. State, 261 Ga. 610, 611 (1) (409 SE2d 517) (1991).
“Motions to vacate a void sentence generally are limited to claims that – even
assuming the existence and validity of the conviction for which the sentence was
imposed – the law does not authorize that sentence, most typically because it exceeds
the most severe punishment for which the applicable penal statute provides.” von
Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013).
      Here, Ortiz does not allege that her sentence exceeded the maximum
punishment the law allows. Rather, she requests that the trial court reconsider the
sentence and enter a more lenient sentence. Because Ortiz has not raised a valid void-
sentence claim, the appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/10/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.